  Case 14-31037         Doc 67     Filed 02/14/19 Entered 02/14/19 10:04:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-31037
         Cornelius Jones
         Robyn T Jones
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/23/2014.

         2) The plan was confirmed on 02/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/14/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $236,791.00.

         10) Amount of unsecured claims discharged without payment: $164,352.21.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-31037        Doc 67       Filed 02/14/19 Entered 02/14/19 10:04:42                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $31,950.00
       Less amount refunded to debtor                             $71.79

NET RECEIPTS:                                                                                    $31,878.21


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,377.42
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,877.42

Attorney fees paid and disclosed by debtor:                 $1,500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                   Secured        4,000.00       5,479.97         5,479.97           0.00       0.00
ALLY FINANCIAL                   Unsecured      1,683.00            NA               NA            0.00       0.00
AMERICAN EXPRESS                 Unsecured      1,665.56       1,665.56         1,665.56      1,665.56        0.00
ATG CREDIT                       Unsecured         144.00           NA               NA            0.00       0.00
BANK OF AMERICA                  Unsecured      1,936.00            NA               NA            0.00       0.00
BILL ME LATE                     Unsecured      1,443.00            NA               NA            0.00       0.00
CABELA CLUB VISA                 Unsecured      2,314.00            NA               NA            0.00       0.00
CAPITAL ONE NA                   Unsecured      1,051.00       1,051.93         1,051.93      1,051.93        0.00
CHASE CC                         Unsecured      1,741.00            NA               NA            0.00       0.00
CHASE CC                         Unsecured      6,188.00            NA               NA            0.00       0.00
CHASE CC                         Unsecured      7,542.00            NA               NA            0.00       0.00
CHASE CC                         Unsecured      2,458.00            NA               NA            0.00       0.00
CHICAGO HEIGHTS WATER DEPT       Unsecured         141.40           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00        244.00           244.00        244.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         441.60           NA               NA            0.00       0.00
CREDIT FIRST                     Unsecured         608.04        608.04           608.04        608.04        0.00
GE CAPITAL                       Unsecured         888.00           NA               NA            0.00       0.00
GREEN TREE SERVICING LLC         Secured      138,000.00    150,391.18       151,149.33            0.00       0.00
GREEN TREE SERVICING LLC         Secured              NA         758.15           758.15        758.15        0.00
GREEN TREE SERVICING LLC         Unsecured     13,788.00            NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         189.30           189.30        189.30        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         189.30           NA               NA            0.00       0.00
MCSI/RMI                         Unsecured         200.00           NA               NA            0.00       0.00
MCSI/RMI                         Unsecured         200.00           NA               NA            0.00       0.00
NICOR GAS                        Unsecured         445.93        445.93           445.93        445.93        0.00
OCWEN LOAN SERVICING LLC         Unsecured     26,211.00            NA               NA            0.00       0.00
OCWEN LOAN SERVICING LLC         Secured       26,211.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         888.00        988.47           988.47        988.47        0.00
PRA RECEIVABLES MGMT             Unsecured      3,118.00       3,626.40         3,626.40      3,626.40        0.00
PRA RECEIVABLES MGMT             Unsecured      1,644.00       1,643.83         1,643.83      1,643.83        0.00
PRA RECEIVABLES MGMT             Unsecured      1,583.00       1,639.24         1,639.24      1,639.24        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-31037        Doc 67        Filed 02/14/19 Entered 02/14/19 10:04:42                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
ROBERT MORRIS COLLEGE             Unsecured      5,812.00            NA           NA             0.00         0.00
SPECIALIZED LOAN SERVICING LLC    Secured              NA          63.71        63.71            0.00         0.00
SPECIALIZED LOAN SERVICING LLC    Unsecured     11,220.00            NA         63.71           63.71         0.00
SPECIALIZED LOAN SERVICING LLC    Secured       11,220.00     11,148.62     11,212.33            0.00         0.00
SYNCB/SAMS CLUB                   Unsecured      1,583.00            NA           NA             0.00         0.00
TEACHERS CREDIT UNION             Secured        2,594.00            NA           NA             0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,646.10       8,646.10     8,646.10       8,646.10          0.00
VILLAGE OF GLENWOOD               Unsecured         589.91           NA           NA             0.00         0.00
WALMART                           Unsecured      3,459.00            NA           NA             0.00         0.00
WELLS FARGO DEALER SVC INC        Unsecured      2,311.00            NA          0.28            0.28         0.00
WELLS FARGO DEALER SVC INC        Secured        4,000.00       6,311.28     6,311.00       6,311.00       118.85
WELLS FARGO DEALER SVC INC        Secured              NA            NA           NA             0.00         0.00
WILMINGTON TRUST                  Unsecured     85,400.00            NA           NA             0.00         0.00
WILMINGTON TRUST                  Secured       42,000.00    134,455.90    134,455.90            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $296,817.56               $0.00                   $0.00
      Mortgage Arrearage                                    $758.15             $758.15                   $0.00
      Debt Secured by Vehicle                            $11,790.97           $6,311.00                 $118.85
      All Other Secured                                      $63.71               $0.00                   $0.00
TOTAL SECURED:                                          $309,430.39           $7,069.15                 $118.85

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                $0.00                 $0.00                $0.00
       All Other Priority                                      $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $20,812.79         $20,812.79                    $0.00


Disbursements:

       Expenses of Administration                              $3,877.42
       Disbursements to Creditors                             $28,000.79

TOTAL DISBURSEMENTS :                                                                          $31,878.21




UST Form 101-13-FR-S (09/01/2009)
  Case 14-31037         Doc 67      Filed 02/14/19 Entered 02/14/19 10:04:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
